DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 7 disclose amended limitation “said user receiving said predicted human behavioral insights report to determine the number and type of vehicles from all vehicles in any ZIP code that are used for discretionary purposes.”  The specification discloses a “user” on page 4 regarding “Reference throughout this document to "device" refers to any electronic communication device with network access such as, but not limited to, a cell phone, smart phone, tablet, iPad, networked computer, internet computer, laptop, watch or any other device, including Internet of Things devices, a user may use to interact with one or more networks” and on page 7 regarding “In an embodiment, the sample of the population permits analysis of where and how people move within a particular state, and allows comparison and contrast to the movement of people within the country as a whole. Because the natural distribution of vehicles by state does not reflect movement of the population as a whole, the sample must be weight-adjusted for each user in the population.”  However, there is no disclosure of said user receiving said predicted human behavioral insights report to determine the number and type of vehicles from all vehicles in any ZIP code that are used for discretionary purposes.  Therefore, independent claims 1 and 7 are rejected for failing to comply with the written description requirement.  Dependent claims 2-6 and 8-11 are also rejected for failing to cure the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 disclose limitation “indexing a number of vehicles manufactured by a particular manufacturer against a postal code of each registered owner of the vehicles within said first data set” and it is unclear as to the meaning of indexing as indexing could refer to the organization of data according to a specific schema/plan or indexing could refer to using a benchmark indicator or measure as a reference for comparison of data.  Thus, the claims are indefinite as the claims fail to clearly and distinctly define what indexing entails.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For examination purposes, the indexing will be viewed as using a benchmark indicator or measure as a reference for comparison of data.
Claims 1 and 7 disclose limitation “calculating one or more data biases within said combined first data set and one or more second data sets,” however, the claims fail to disclose what elements from the first data set and what elements from the second data set are utilized in calculating the data biases.  Thus, the claims are indefinite as the claims fail to clearly and distinctly define what elements are utilized in data bias calculations.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Dependent claims 2-6 and 3-11 are also are also rejected for failing to cure the deficiencies of their respective independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, independent claims 1 and 7 recite a method and a system, respectively, the system comprising multiple components (a server with a processor and one or more digital devices), and therefore are a process and a machine, which are statutory categories of invention.
At step 2A, prong one, the claim(s) recite(s):
indexing a number of vehicles manufactured by a particular manufacturer against a postal code of each registered owner of the vehicles within said first data set;
calculating one or more data biases within said combined first data set and one or more second data sets; 
normalizing the one or more data biases by removing an unwanted demographic bias toward vehicles used for commercial purposes and producing a resulting analyzed data set;
analyzing the resulting analyzed data set for predicted human behavioral insights;
said user receiving said predicted human behavioral insights report to determine the number and type of vehicles from all vehicles in any ZIP code that are used for discretionary purposes.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally and a process that could be performed with mathematical relationships and calculations but for the recitation of generic computer components. That is, other than reciting a system for performing these steps, nothing in the claim element precludes the step from being performed mentally/with pen and paper and from utilizing mathematical relationships and calculations. For example, a user who receives a motor vehicle registration first data set and motor vehicle manufacturer second data sets can perform the indexing, calculating, normalizing, analyzing and determining steps mentally/with pen and paper by utilizing mathematical relationships and calculations in order to provide a prediction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships and calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite a mental process and mathematical relationships and calculations.

At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system comprising a server with a processor in communication with one or more digital devices amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional claim elements are: 
collecting a motor vehicle registration first data set and one or more motor vehicle manufacturer second data sets; 
receiving and combining the first data set and at least one of the one or more second data sets;
providing a report upon said predicted human behavioral insights to a user.

The limitations “collecting a motor vehicle …,” and “receiving and combining the first data set…” are mere data gathering and storage, are insignificant extra-solution 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); and iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).   See MPEP 2106.05(d) and 2106.05(g).  Thus, the claim is not patent eligible.

Dependent claims 2-6 and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 2A, prong one, the claim(s) recite(s):
where the one or more data biases reflect over-representation based upon manufacturer of said vehicle;
where correcting the one or more data biases is affected by applying a multiplier balancing the degree to which a given data subset is or is not reflective of a broader population;
where the human behavioral insights reflect analysis of human travel behavior.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally and a process that could be performed with mathematical relationships and calculations but for the recitation of generic computer components. That is, other than reciting a system for performing these steps, nothing in the claim element precludes the step from being performed mentally/with pen and paper and from utilizing mathematical relationships and calculations. For example, a user who receives a motor vehicle registration first data set and motor vehicle second data sets can determine over-representation, apply a multiplier and analyze the data for user behavior/patterns mentally/with pen and paper by utilizing mathematical relationships and calculations in order to provide a prediction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” 
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claim recites the additional elements of a system comprising a server with a processor in communication with one or more digital devices. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). This limitation can also be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system comprising a server with a processor in communication with one or more digital devices amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional claim elements are: 
where the one or more motor vehicle second data sets are analyzed in 25real-time utilizing captured vehicle data;
where said captured vehicle data is captured using a digital device application.

The limitations “where the one or more motor vehicle second data sets …” and “where said captured vehicle data is captured…” are mere data gathering, are insignificant extra-solution (pre-solution) activity and are well-understood, routine, and conventional.  
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).   See MPEP 2106.05(d) and 2106.05(g).  Thus, the claims are not patent eligible.
Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.

On pages 6-8, the applicant argues that:
Regarding the 101 rejection, “Claims 1 and 7, as amended, herein provided perform process steps that may be understood by a human, but are not possible to perform in a human mind, which means that even with pencil and paper the process steps recited in claims 1 and 7, as amended, are precluded from being performed by a human mentally, even with the use of pen and paper….The technological improvement in the claims is directed to the determination of which vehicles within a particular postal 

The examiner respectfully disagrees because:
At step 2A, prong one, the claim(s) recite(s) “indexing a number of vehicles manufactured by a particular manufacturer against a postal code of each registered owner of the vehicles within said first data set; calculating one or more data biases within said combined first data set and one or more second data sets; normalizing the one or more data biases by removing an unwanted demographic bias toward vehicles used for commercial purposes and producing a resulting analyzed data set; analyzing the resulting analyzed data set for predicted human behavioral insights; and said user 
receiving and combining the first data set and at least one of the one or more second data sets; and providing a report upon said predicted human behavioral insights to a user; and said user planning and performing a travel action upon receiving said predicted human behavioral insights report.” As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to 
Additionally, the claims fail to disclose what indexing entails, and what elements from the first data set and what elements from the second data set are utilized in calculating the data biases.  If these claims limitations are essential to showing a practical application, then further clarity should be added to the claims as it relates to the indexing and elements needed for the data bias calculation in order to determine if the claimed invention provides a practical application for technological improvement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Diedra McQuitery/Primary Examiner, Art Unit 2166